Citation Nr: 1713649	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-50 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran's service-connected hypertension is not manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, and requires continuous medication for control.
	

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent of service-connected hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the April 2016 remand, the Board remanded the claim to afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran identified relevant private treatment records.  A July 2016 record indicates a negative reply was received from the provider.  Therefore, VA has satisfied its duty to assist.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's service-connected hypertension is currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 10 percent at any time during the pertinent period on appeal.  38 U.S.C.A. 5110 (West 2002); Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA treatment records indicate the Veteran used Hydrochlorothiazide/Lisinopril for blood pressure control throughout the appeal period, which is consistent with a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A November 2009 note from a private nurse practitioner indicates the Veteran had been complaint with his medication regimen and his blood pressure was well controlled with medication.  

The evidence does not show diastolic pressure predominantly 110 or more or, systolic pressure predominantly 200 or more, at any time during the appeal period, which would warrant a 20 percent rating under Diagnostic Code 7101. A June 2008 VA treatment record noted blood pressure of 120/78.  An August 2009 VA examination report recorded blood pressure readings of 122/72, 136/78, and 110/72.  A December 2010 VA treatment record noted blood pressure was 118/70.  A January 2011 VA examination report indicated the Veteran's blood pressure was 148/86.  Repeat blood pressure was 135/93 and 136/86.

A January 2014 VA treatment record indicated blood pressure of 128/80.  At a June 2015 VA examination, the Veteran had blood pressure readings of 122/84, 116/74, and 117/74.  The average blood pressure reading was 118/77.  The Veteran reported that home readings of hypertension averaged 130/85.  A March 2016 VA treatment record indicates the Veteran's blood pressure was 114/74.  As the evidence does not show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, a higher rating is not warranted under Diagnostic Code 7101.  	

The Board has considered whether the Veteran has any other symptoms relating to his hypertension that would warrant a higher rating.  At an October 2011 Board hearing, the Veteran reported having dizziness and fatigue.  The Veteran reported having dizzy spells which he attributed to a spike in blood pressure at the June 2015 VA examination.  The June 2015 VA examination report noted that the Veteran's hypertension has been well controlled recently.  There were no hypotensive episodes.  The Veteran stated that he had dizzy spells two to three times a month that caused him to have difficulty working.  The VA examiner noted that known side effects of the Veteran's blood pressure medications include fatigue and dizziness.  The VA examiner opined that the Veteran's fatigue is more likely related to his depression.  The examiner stated that if the Veteran was having hypotensive episodes he would exhibit lightheadness.  There was no evidence he was hypotensive.  The August 2009 VA examination report noted that heart rated was normal with no murmurs and lungs were clear to auscultation.  There was no overt physical sign of left ventricular hypertrophy.  A February 2011 Social Security Administration record indicated the Veteran's blood pressure was well controlled with appropriate medication.  The physical examinations were unremarkable.  There was no documentation of end organ damage.  The overall evidence does not show that the Veteran has symptoms warranting a higher or separate rating under another Diagnostic Code due to his service-connected hypertension.  The Veteran's hypertension is appropriately evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected hypertension was evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Here, the Veteran's service-connected hypertension did not result in diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 2000 or more.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the rating assigned.  Evaluations in excess of those assigned are available, but the evidence demonstrates that these manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected hypertension renders him unable to obtain or retain substantially gainful employment.  The evidence of record indicated the Veteran's service-connected lumbar spine disability affected his ability to work.  The June 2015 VA examiner noted the Veteran's hypertension had been well controlled and there were no hypotensive episodes.  There were no significant effects on his ability to work due to hypertension.  Accordingly, the Board concludes that a claim for entitlement to a total rating for compensation based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Based on the above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for hypertension.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for hypertension is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


